EschweileR, J.
(dissenting). The defendant and appellant, Joseph Guziekiewicz, not only denied that plaintiff had any right to foreclose against the property, but asked; by his own pleading, affirmative relief in equity. Such relief, I think, should have been denied him and he be left where he had placed himself.
The trial court found, and I think there is ample support for such conclusion, that the alleged payments by the uncle out of an estate alleged to belong to the nephew, of which *264estate no records were kept and whose very existence is questionable, were not in fact made, and' that Joseph paid nothing for this property and took an apparent title to assist in a fraud. Such fraud should not be recognized and confirmed by equity clearing this property of a mortgage the giving of which was. by his expressed consent.
I think that so much of the judgment below as denied appellant any affirmative relief should be affirmed, and if he be permitted to hold the property it should not be freed from the mortgage. Some day he may want to sell, and that situation might persuade him to do equity by honestly purchasing a release.